Order entered April 20, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00155-CV

                   IN THE INTEREST OF E.M. AND F.F., CHILDREN

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-55816-2014

                                         ORDER
       We GRANT appellant’s April 16, 2015 second motion to extend time to file brief and

ORDER the brief be filed no later than May 7, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE